Case 8:20-cv-01911-DOC-DFM Document 1 Filed 10/02/20 Page 1 of 11 Page ID #:1


   1   REGINALD ROBERTS, JR. (SBN 216249)
   2   rroberts@sandersroberts.com
       SANDERS ROBERTS LLP
   3   1055 West 7th Street, Suite 3200
   4   Los Angeles, CA 90017
       Telephone: (213) 426-5000
   5   Facsimile: (213) 234-4581
   6
       Attorneys for Defendants
   7   SUZUKI MOTOR CORPORATION and
   8   SUZUKI MOTOR OF AMERICA, INC.

   9
                       IN THE UNITED STATES DISTRICT COURT
  10
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  11
                                  SOUTHERN DIVISION
  12
  13   ERRITON HALL,                       )   Case No.:
  14                                       )
                    Plaintiff,             )   DEFENDANT SUZUKI MOTOR
  15                                       )   CORPORATION’S NOTICE OF
  16         vs.                           )   REMOVAL
                                           )
  17   SUZUKI MOTOR CORPORATION, )             [Filed concurrently with Civil Cover
  18   SUZUKI MOTOR OF AMERICA, )              Sheet; Notice of Interested Parties;
       INC., a California Corporation, and )   Disclosure Statement; and Notice of
  19   DOES 1 through 100, inclusive,      )   Related Cases]
  20                                       )
                    Defendants.            )   Date Action Filed: February 7, 2020
  21                                       )   Trial Date:        None set
  22                                       )

  23
  24
  25
  26
  27
  28

                                    -1-
            DEFENDANT SUZUKI MOTOR CORPORATION’S NOTICE OF REMOVAL
Case 8:20-cv-01911-DOC-DFM Document 1 Filed 10/02/20 Page 2 of 11 Page ID #:2


   1                               NOTICE OF REMOVAL
   2         TO THE CLERK OF THE ABOVE-ENTITLED COURT:
   3         PLEASE TAKE NOTICE that Defendant Suzuki Motor Corporation, by its
   4   counsel, SANDERS ROBERTS LLP, hereby removes to this Court, pursuant to 28
   5   U.S.C. §§ 1332, 1441, and 1446, based on diversity of citizenship, the claims
   6   pending as Case No. 30-2020-01130663-CU-PL-CJC of the Superior Court of
   7   California, County of Orange. In support of this removal, SMC states as follows:
   8                                THE REMOVED CASE
   9         1.     The removed case is a civil action commenced in the Superior Court
  10   of California, County of Orange by Plaintiff Erriton Hall (“Plaintiff”), entitled Hall
  11   v. Suzuki Motor Corporation, et al., Case No. 30-2020-01130663-CU-PL-CJC
  12   (the “State Action”). The named defendants in this action are Suzuki Motor
  13   Corporation (“SMC”) and Suzuki Motor of America, Inc. (“SMAI”) (collectively,
  14   “Defendants”).
  15         2.     Plaintiff filed the State Action on February 7, 2020, alleging strict
  16   products liability based on design defect and failure to warn, negligence, and
  17   breach of implied warranties against Defendants. See Complaint.
  18                          PROCEDURAL REQUIREMENTS
  19         3.     SMC has thirty (30) days from the date of service or receipt of a copy
  20   of the Complaint to remove a case. 28 U.S.C. § 1446(b). Or, “if the case stated by
  21   the initial pleading is not removable, a notice of removal may be filed within 30
  22   days after receipt by the defendant, through service or otherwise, of a copy of an
  23   amended pleading, motion, order or other paper from which it may first be
  24   ascertained that the case is one which is or has become removable.” Id. §
  25   1446(b)(3). SMC was served with the Complaint on September 4, 2020 and is
  26   filing this Notice of Removal within 30 days of service. This Notice of Removal is
  27   therefore timely.
  28         4.     Notably, SMAI previously removed this case to the United States

                                     -2-
             DEFENDANT SUZUKI MOTOR CORPORATION’S NOTICE OF REMOVAL
Case 8:20-cv-01911-DOC-DFM Document 1 Filed 10/02/20 Page 3 of 11 Page ID #:3


   1   District Court, Central District of California on April 6, 2020 based on federal
   2   question jurisdiction. Plaintiff responded by filing a Motion to Remand Action to
   3   State Court (“Motion to Remand”) on May 15, 2020. SMAI filed an opposition to
   4   Plaintiff’s Motion to Remand, which asserted an additional argument that removal
   5   was proper based on diversity jurisdiction because SMAI was fraudulently joined.
   6   The court ultimately granted Plaintiff’s Motion to Remand. However, in its order,
   7   the court did not address the merits of SMAI’s fraudulent joinder argument, but
   8   instead denied it as untimely. Accordingly, SMAI’s prior removal of this case
   9   should not preclude this subsequent removal by SMC.
  10         5.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and
  11   orders for the State Action in SMC’s possession are contained in Exhibit A and
  12   Exhibit B filed herewith.
  13         6.     Pursuant to 28 U.S.C. § 1446(a), venue is proper in the Central
  14   District of California because this district embraces the place in which the removed
  15   action has been pending.
  16         7.     Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice
  17   of Removal will be filed with the Superior Court of California, County of Orange
  18   promptly after filing of same in this Court.
  19         8.     Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice
  20   of Removal will be served on all adverse parties promptly after the filing of same
  21   in this Court.
  22         9.     If any question arises as to the propriety of the removal of this action,
  23   SMC requests the opportunity to conduct discovery, brief any disputed issues and
  24   to present oral argument in favor of its position that this case is properly
  25   removable.
  26         10.    Pursuant to 28 USC § 1446(b)(2)(A), SMAI consents to this Notice of
  27   Removal. See Proctor v. Vishay Intertechnology Inc., 584 F.3d 1208, 1224-25 (9th
  28   Cir. 2009) (holding that one defendant’s timely removal notice containing an

                                     -3-
             DEFENDANT SUZUKI MOTOR CORPORATION’S NOTICE OF REMOVAL
Case 8:20-cv-01911-DOC-DFM Document 1 Filed 10/02/20 Page 4 of 11 Page ID #:4


   1   averment of the other defendants’ consent and signed by an attorney of record is
   2   sufficient to effectuate a notice of removal). SMC and SMAI are the only named
   3   defendants in this matter, so consent by any other party is not required to effectuate
   4   removal.
   5         11.    Nothing in this Notice of Removal shall be interpreted as a waiver or
   6   relinquishment of SMC’s right to assert defenses including, without limitation, the
   7   defenses of (i) lack of jurisdiction over person, (ii) improper venue and/or forum
   8   non conveniens, (iii) insufficiency of process, (iv) insufficiency of service of
   9   process, (v) improper joinder of claims and/or parties, (vi) failure to state a claim,
  10   (vii) failure to join indispensable party(ies), or (viii) any other procedural or
  11   substantive defense available under state or federal law.
  12        REMOVAL IS PROPER BASED ON DIVERSITY JURISDICTION
  13   A.    The Amount in Controversy Requirement is Met
  14         12.    While Plaintiff does not state the amount of damages he claims in the
  15   Complaint, it is facially apparent from the Complaint’s allegations that the amount
  16   in controversy exceeds $75,000, exclusive of interest and costs.
  17         13.    The removing party carries the initial burden to “file a notice of
  18   removal that includes ‘a plausible allegation that the amount in controversy
  19   exceeds the jurisdictional threshold.’” Ibarra v. Manheim Invs., Inc., 775 F.3d
  20   1193, 1195 (9th Cir. 2015), quoting Dart Cherokee Basin Operating Co., LLC v.
  21   Owens, 135 S. Ct. 547, 554 (2014). “By design, § 1446(a) tracks the general
  22   pleading requirement stated in Rule 8(a)” which requires only that the grounds for
  23   removal be stated in a “short and plain statement.” Dart, 135 S. Ct. at 553.
  24         14.    Generally, a federal district court will first “consider whether it is
  25   ‘facially apparent’ from the complaint that the jurisdictional amount is in
  26   controversy.” Abrego v. Dow Chem. Co., 443 F.3d 676, 690 (9th Cir. 2006)
  27   (internal citation omitted). But a defendant may remove a suit to federal court
  28   notwithstanding the failure of a plaintiff to plead the required amount. Absent the

                                     -4-
             DEFENDANT SUZUKI MOTOR CORPORATION’S NOTICE OF REMOVAL
Case 8:20-cv-01911-DOC-DFM Document 1 Filed 10/02/20 Page 5 of 11 Page ID #:5


   1   facial showing of the amount-in-controversy in the complaint, the court may
   2   consider facts averred in the removal petition. Id. Next, if the defendant’s
   3   allegations regarding the amount in controversy are challenged, then “both sides
   4   submit proof and the court decides, by a preponderance of the evidence, whether
   5   the amount-in-controversy requirement has been satisfied.” Ibarra, 775 F.3d at
   6   1195. Further, “it may be appropriate to allow discovery relevant to [the]
   7   jurisdictional amount prior to remanding.” Abrego, 443 F.3d at 691 (internal
   8   citation omitted).
   9         15.    SMC disputes that it is liable for any damages whatsoever to Plaintiff.
  10   Nevertheless, SMC can demonstrate that the amount in controversy exceeds
  11   $75,000 under the “preponderance of the evidence” standard. See Guglielmino v.
  12   McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007). The standard requires
  13   only that the removing party present evidence that “it is more likely than not” that
  14   the amount in controversy exceeds $75,000. Id.
  15         16.    The Complaint alleges that on June 27, 2018, Plaintiff collided with a
  16   guard rail while riding a 2004 Suzuki GSX-R 1000 motorcycle with an alleged
  17   brake defect. Complaint ¶ 9-10. Plaintiff alleges the following causes of action
  18   against Defendants: (1) strict product liability design defect; (2) strict product
  19   liability failure to warn; (3) negligence; and (4) breach of implied warranties. Id.
  20   ¶¶ 47-95.
  21         17.    Plaintiff alleges severe bodily injuries, including a broken left
  22   arm/elbow, three broken lumbar vertebrae, and a right broken ankle. Id. ¶ 12.
  23   Plaintiff claims he suffers and continues to suffer painful injuries for which he has
  24   sought and continues to seek medical treatment. Id. Plaintiff seeks several
  25   categories of damages, including general damages, medical and other special
  26   damages, loss of earnings and loss of earning capacity, punitive damages, costs of
  27   suit and prejudgment interest. Id. at 15.
  28         18.    If Plaintiff were to prove his claims, his medical expenses alone

                                     -5-
             DEFENDANT SUZUKI MOTOR CORPORATION’S NOTICE OF REMOVAL
Case 8:20-cv-01911-DOC-DFM Document 1 Filed 10/02/20 Page 6 of 11 Page ID #:6


   1   would necessarily amount to several thousands of dollars. Additionally, Plaintiff’s
   2   damages could amount to several times more in punitive damages. Gibson v.
   3   Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001) (amount in controversy
   4   calculation includes punitive damages). Furthermore, Plaintiff’s potential damages
   5   would include reasonable attorney’s fees. See Guglielmino v. McKee Foods Corp.,
   6   506 F.3d 696, 700 (9th Cir. 2007); Galt G/S v. JSS Scandinavia, 142 F.3d1150,
   7   1156 (9th Cir. 1998)
   8         19.    Thus, the total amount-in-controversy will far exceed $75,000.
   9   Therefore, Plaintiff’s claims satisfy the amount in controversy requirement.
  10   B.    Diversity of Citizenship Exists Notwithstanding Plaintiff’s Fraudulent
  11         Joinder of SMAI
  12         20.    Plaintiff is, and was at the time he commenced this action, an
  13   individual residing in California. In the Complaint, Plaintiff does not state his
  14   place of residence, but only that he “is a competent adult.” Complaint ¶ 1.
  15   However, in prior filings in this case, Plaintiff described himself as “an Orange
  16   County, CA resident.” Plaintiff’s Motion for Remand, Page 2, Lns. 15-17.
  17   Plaintiff’s cryptic pleading in his complaint thus appears to have been an attempt to
  18   avoid diversity jurisdiction in Federal court. Diversity jurisdiction under 28 U.S.C.
  19   § 1332 requires complete diversity, i.e. every plaintiff must be diverse from every
  20   defendant. An action may nonetheless be removable if the plaintiff’s joinder of the
  21   non-diverse parties is fraudulent. Stated differently, the inclusion of defendants
  22   solely for the purpose of destroying complete diversity will not defeat removal on
  23   diversity grounds. McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir.
  24   1987).
  25         21.    SMC is, and was at the time Plaintiff commenced this action, a
  26   Japanese corporation.
  27         22.    SMAI is, and was at the time Plaintiff commenced this action, a
  28   California corporation. However, Plaintiff fraudulently joined SMAI in this case

                                     -6-
             DEFENDANT SUZUKI MOTOR CORPORATION’S NOTICE OF REMOVAL
Case 8:20-cv-01911-DOC-DFM Document 1 Filed 10/02/20 Page 7 of 11 Page ID #:7


   1   in order to defeat diversity jurisdiction and prevent removal of this action to federal
   2   court. See In re Briscoe, 448 F. 3d 201, 217 (3d Cir. 2006) (“[fraudulent joinder
   3   exists where] there is no reasonable basis in fact or colorable ground supporting the
   4   claim against the joined defendant, or no real intention in good faith to prosecute
   5   the action against the defendants or seek a joint judgment.”). The Ninth Circuit
   6   explained that “fraudulent joinder is a term of art. If the plaintiff fails to state a
   7   cause of action against a resident defendant, and the failure is obvious according to
   8   the settled rules of the state, the joinder of the resident defendant is fraudulent.”
   9   Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998).
  10         23.      Here, Plaintiff improperly named SMAI in order to defeat diversity
  11   jurisdiction. SMAI’s only relation to the matter at hand is that it purchased certain
  12   assets of American Suzuki Motor Corporation (“ASMC”) (a now-defunct entity
  13   that distributed the subject motorcycle) pursuant to an Asset Purchase Agreement
  14   (“APA”),. When ASMC underwent bankruptcy proceedings, the Honorable Scott
  15   C. Clarkson, United States Bankruptcy Judge, oversaw the sale of ASMC’s assets
  16   and the discharge of its liabilities and obligations. In the course of those
  17   proceedings, Judge Clarkson reviewed and confirmed ASMC’s Plan of Liquidation
  18   and the sale of certain of ASMC’s assets to SMAI pursuant to the APA. In doing
  19   so, Judge Clarkson made extensive factual findings. The Liquidation Plan, Asset
  20   Purchase Agreement Bankruptcy Court Order, and the Findings of Fact identify the
  21   assets that SMAI purchased, as well as the liabilities it assumed. Furthermore, the
  22   bankruptcy court confirmed and approved the Asset Purchase Agreement which
  23   expressly stated that SMAI did not assume the kind of liabilities that Plaintiff
  24   claims here.
  25         24.      At the time Plaintiff filed this case, Plaintiff’s counsel was already
  26   aware of all the foregoing, because they previously brought a similarly situated
  27   case against SMAI. Previously, Plaintiff’s counsel brought the case of Soulierre v.
  28   Suzuki Motor of America, Inc., Case No. 30-2015-00790644-CU-PL-CJC

                                     -7-
             DEFENDANT SUZUKI MOTOR CORPORATION’S NOTICE OF REMOVAL
Case 8:20-cv-01911-DOC-DFM Document 1 Filed 10/02/20 Page 8 of 11 Page ID #:8


   1   (“Soulierre”). In Soulierre, the Orange County Superior Court ruled against the
   2   plaintiff and granted SMAI’s motion for summary judgment by holding, with
   3   deference to the bankruptcy court rulings and findings, that SMAI was not a proper
   4   defendant. Indeed, the court in Soulierre, in granting SMAI’s motion for summary
   5   judgment, found that “Suzuki Motor America Inc, cannot be held liable as a
   6   successor corporation.” Accordingly, SMAI is an improper party to this lawsuit.
   7   Knowing that to be the case, Plaintiff nevertheless fraudulently joined SMAI in
   8   order to defeat federal diversity jurisdiction.
   9         25.    Notably, on August 31, 2020 and prior to SMC’s filing of this Notice
  10   of Removal, SMAI filed a motion for sanctions in the Superior Court of California,
  11   County of Orange, against Plaintiff and Plaintiff’s counsel based on Plaintiff’s
  12   complaint’s claims against SMAI, all of which are inappropriate as a matter of law
  13   because SMAI is an improper party.
  14         26.    For the reasons stated above, there is diversity of citizenship between
  15   Plaintiff, an individual residing in Orange County, California, and SMC, a
  16   Japanese corporation. Although SMAI is a California corporation, Plaintiff
  17   fraudulently joined, so this Court does have subject matter jurisdiction over this
  18   dispute pursuant to 28 U.S.C. § 1332.
  19   ///
  20   ///
  21   ///
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28

                                     -8-
             DEFENDANT SUZUKI MOTOR CORPORATION’S NOTICE OF REMOVAL
Case 8:20-cv-01911-DOC-DFM Document 1 Filed 10/02/20 Page 9 of 11 Page ID #:9


   1                                      CONCLUSION
   2         27.    Consequently, SMC may remove the State Action to this Court in
   3   accordance with the provisions of 28 U.S.C. § 1441 because: (i) this action is a
   4   civil action pending within the jurisdiction of the United States District Court for
   5   the Central District of California; and (ii) the Court has jurisdiction over Plaintiff’s
   6   claims based on diversity of citizenship and the amount in controversy.
   7
   8
   9    Dated: October 2, 2020               SANDERS ROBERTS LLP
  10
  11
                                         By: /s/ Reginald Roberts, Jr.
  12
                                            Reginald Roberts, Jr., Esq.
  13                                        Attorneys for Defendants
  14                                        SUZUKI MOTOR CORPORATION and
                                            SUZUKI MOTOR OF AMERICA, INC.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                     -9-
             DEFENDANT SUZUKI MOTOR CORPORATION’S NOTICE OF REMOVAL
Case 8:20-cv-01911-DOC-DFM Document 1 Filed 10/02/20 Page 10 of 11 Page ID #:10


    1                             CERTIFICATE OF SERVICE

    2               STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    3          I, Marilyn Perez-Garcia, declare as follows: I am a citizen of the United
    4   States, over 18 years of age and am not a party to the within action. My place of
        employment and business address is 1055 W. 7th Street, Suite 3200, Los Angeles,
    5   CA 90017, which is located in the County of Los Angeles where the service took
    6   place.
               On October 2, 2020, I served the foregoing document described as:
    7
    8         DEFENDANT SUZUKI MOTOR CORPORATION’S NOTICE OF
                                               REMOVAL
    9          on all interested parties in this action by placing a true copy thereof enclosed
   10   in sealed envelopes addressed as stated in the attached service list:
   11        VIA MAIL I am readily familiar with this office’s practice for collection and
   12        processing of correspondence for mailing with the U.S. Postal Service. Per
             that practice the within correspondence will be deposited with the U.S. Postal
   13        Service on the same day shown on this affidavit in a sealed envelope with
   14        postage fully prepaid in the ordinary course of business. I am aware that on
             motion of the party served, service is presumed invalid if postal cancellation
   15
             date or postage meter date is more than one day after date of deposit for mailing
   16        in this affidavit.
             VIA FACSIMILE I caused such document to be transmitted via facsimile to
   17
             the addressee(s) from the facsimile machine of Sanders Roberts LLP whose
   18        fax number is (213) 234-4581 . No error was reported by the machine and
             pursuant to Rule 2008(e)(3), I caused the machine to print a record of the
   19
             transmission.
   20        VIA ELECTRONIC MAIL I caused a PDF version of the documents to be
             transmitted by electronic mail to the party(s) identified on the attached service
   21
             list using the e-mail address(es) indicated. I did not receive, within a
   22        reasonable time after transmission, any electronic message or other indication
             that the transmission(s) were unsuccessful.
   23
             (State) I declare under penalty of perjury under the laws of the State of
   24                   California that the foregoing is true and correct.
             (Federal) I declare that I am employed in the office of a member of the Bar of
   25
                        this Court at whose direction the service was made.
   26         Executed on October 2, 2020, at Los Angeles, California.
   27            Marilyn Perez-Garcia                   Marilyn Perez-Garcia
                 (Type or print name)                            (Signature)
   28
                                              -i-
                                     CERTIFICATE OF SERVICE
Case 8:20-cv-01911-DOC-DFM Document 1 Filed 10/02/20 Page 11 of 11 Page ID #:11


    1                                  SERVICE LIST
    2                  Erriton Hall vs. Suzuki Motor Corporation, et al.
                     O.C.S.C – Case No.: 30-2020-01130663-CU-PL-CJC
    3
    4   THE SIMON LAW GROUP, LLP              Attorneys for Plaintiffs
    5   Robert T. Simon, Esq.                 ERRITON HALL
        Travis E. Davis, Esq.
    6   Edwin Hong, Esq.
    7   1327 N. Broadway
        Santa Ana, CA 92706
    8   Tel.: (855) 855-8910
    9   Fax: (714) 916-5051
        Email:
   10          Robert@thesimonlawgroup.com
   11          Robert@JusticeTeam.com
               Travis@justiceteam.com
   12          Edwin@justiceteam.com
   13          veronica@justiceteam.com
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                          - ii -
                                 CERTIFICATE OF SERVICE
